Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 30 December 2021, with respect to the rejection(s) of claim(s) 1-6, 10-12, 50-57  under 35 USC 103 have been fully considered and are persuasive. Specifically, the prior art references do not explicitly teach the core body temperature taken at the bladder. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fausset, Greenberg, and Wrazel as long as exemplary reference Carson (US 20030163183).
Claims 1-6, 10-12, 50-57 are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 12, 50-52, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Fausset (US 6827898) in view of Greenberg (US 2012/0189711) further in view of Wrazel (US 2010/0326916).
Regarding claim 1, Fausset discloses a hyperthermia apparatus including a heat exchanger (134, figure 2, col 8, lines 61-65) to a temperature of above 42 degrees C (col 4, lines 8-16, 35-40), and the core body temperature at 41-42.5 (col 11, lines 18-20).
Fausset does not teach one or more venting modules coupled to the fluid flow path configured to receive the blood heated by the one or more heat exchangers and to remove carbon dioxide from atleast a portion of the heated blood by causing the heated blood to flow across one side of a filter while passing a fluid over an opposite side of the filter and the core body temperature is measured at the bladder. Exemplary reference Carson (US 20030163183)demonstrates it is common knowledge that the core body temperature is taken from many areas in the body and can be taken from the bladder.
Greenberg discloses an extracorporeal system in the same field of endeavor as the Applicant. Greenberg teaches a temperature controller (figure 1, temperature controller, [0086]) that is placed before a venting module (environmental module including carbon dioxide module figure 1, [0113]) in the fluid path configured to remove carbon dioxide from atleast a portion of the heated blood ([0113]). Since the placement of the temperature module is before the venting module, then the blood will be heated prior to reaching the carbon dioxide module. 
Greenberg utilizes temperature controller to modulate the temperature to treat blood-borne disease ([0006]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with an extra heat exchanger as disclosed by Greenberg in order to treat various blood-borne diseases.
Fausset and Greenberg do not teach causing the heated blood to flow across one side of a filter while passing a fluid over an opposite side of the filter. Greenberg already teaches the heating of blood prior to reaching a venting module.

Wrazel uses a dialyzer to transfer substances in and out of the blood ([0170]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the dialyzer of Wrazel to alleviate carbon dioxide and move gas away from the blood in order to introduce oxygen.
Regarding claim 2, Fausset further discloses a further module as an oxygenator (141, figure 2, col 10, lines 12-15) is incorporated into the circuit. The oxygenator adds oxygen to the blood (col 10, lines 12-15). Fausset does not disclose that the blood is heated. However, Greenberg places the temperature module before treatment modules such that the blood will be heated before the oxygenator (depicted in figure 3).
Greenberg utilizes temperature controller to modulate the temperature to treat blood-borne disease ([0006]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with an extra heat exchanger as disclosed by Greenberg in order to treat various blood-borne diseases.
Regarding claim 3, Fausset further discloses an oxygenator (141, figure 2, col 10, lines 12-15) is incorporated into the circuit. The oxygenator adds oxygen to the blood (col 10, lines 12-15).
Regarding claim 4, Fausset teaches an oxygenator but does not explicitly state the oxygenator includes a membrane that a portion of the blood flows through.  
Wrazel further teaches a membrane (215, figure 6, multiple membranes may be employed [0171]) while passing a fluid over an opposite side of the filter ([0171], gas liquid exchange of carbon dioxide in the blood with the oxygen entering the blood).

Regarding claim 5, Fausset and Wrazel do not teach the membrane collectively has an effective surface area greater than 1.8 square meters.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select and optimize the effective surface area for the purpose of moving the desired amount of fluid through the membrane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II). Here, Wrazel tries to optimize the surface area ([0111], [0265]).
Regarding claim 10, Fausset further discloses a hemodialyzer (30, col 8, lines 55-58 which is connected through the connector 126 to utilize the hemodialyzer, col 10, lines 22-26), and a positive displacement pump (122, figure 2, col 9, lines 64-65), wherein the blood in the system being capable of moving the blood as high as 2400ml/minute (col 5, lines 10-12).
Fausset does not explcitly disclose that the rate is between .5L/min to 1.8L/min.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select and optimize the rate of flow for the purpose of moving the desired amount of fluid device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II). Here, Fausset tries to optimize the flow of fluid (col 5, lines 10-12).

Regarding claim 12, Fausset further discloses temperature controlling means where the patient is placed between the sources of hyperthermia (col 8, lines 45-53). A common 
Regarding claim 50, Fausset does not teach the filter is a membrane filter or absorptive filter but Wrazel further teaches the filter is a membrane filter (215, [0171]). Wrazel uses a dialyzer to transfer substances in and out of the blood ([0170]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the dialyzer of Wrazel to alleviate carbon dioxide and move gas away from the blood in order to introduce oxygen.
Regarding claim 51, Fausset does not teach the fluid passing the other side of the filter is gas or liquid but Wrazel further teaches the fluid passed over the opposite side of the filter comprises gas (oxygen, [0171]). Wrazel uses a dialyzer to transfer substances in and out of the blood ([0170]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the dialyzer of Wrazel to alleviate carbon dioxide and move gas away from the blood in order to introduce oxygen.
Regarding claim 52, Fausset does not teach fluid passes the opposite side of the filter is passed in crossflow or reverse flow but Wrazel further teaches the fluid passes over the opposite side of the filter in a reverse flow from the blood (figure 16). Wrazel uses a dialyzer to transfer substances in and out of the blood ([0170]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the dialyzer of Wrazel to alleviate carbon dioxide and move gas away from the blood in order to introduce oxygen.

Wrazel further teaches by causing the blood to flow across one side of a filter (215) while passing a fluid over an opposite side of the filter ([0171], gas liquid exchange of carbon dioxide in the blood with the oxygen entering the blood).
Wrazel uses a dialyzer to transfer substances in and out of the blood ([0170]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the dialyzer of Wrazel to alleviate carbon dioxide and move gas away from the blood in order to introduce oxygen.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fausset in view of Greenberg further in view of Wrazel further in view of Werth (DE 4406106).
Regarding claim 6, Fausset, Greenberg, and Wrazel teach the limitation of claim 1 and Fausset discloses a hemodialyzer (30, connected at 126, figure 2) having a pump (122) that which reintroduces the blood into the fluid line but does not explicitly state a substance to at least a portion of the blood and the substance facilitating the production of reactive oxygen species within the blood.
Werth discloses a blood enrichment device using an extracorporeal device related to the field of endeavor as the Applicant. Werth teaches adding a substance to at least a portion of the blood (ozone, which creates ROS, page 3 second and third paragraph).
Werth introduces the ozone to kill tumor cells in the blood (page 3 second paragraph). A person of ordinary skill in the art at the time of the effective filling date would have been motivated to modify the device of Fausset with ozone introduction of Werth to kill of potential tumor cells in the blood.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fausset in view of Greenberg further in view of Wrazel further in view of Gellman (US 2008/0199357).
Regarding claim 11, Fausset, Greenberg, and Wrazel teach the limitation of claim 1 and Fausset further teaches a positive displacement pump (122, figure 2, col 9, lines 64-65) but do not teach the pump that moves the fluid flow path at a collective rate of at least 4 liters per minute.
Gellman discloses a pump for medical fluid system in the same field of endeavor as the Applicant. Gellman teaches a pump (1, figure 1, [0083]) capable of operating from 0-10 liters per minute for extracorporeal systems which includes the 4-7 liters as claimed.
Gellman utilizes the pump to move fluid at a desired rate through the system with minimal blood trauma and reliability ([0046]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the pump of Gellman that can operate at 0-10 liters/minute in order to move fluid reliably through the system at a desired rate.
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Fausset (US 6827898) in view of Greenberg (US 2012/0189711).
Regarding claim 53, Fausset discloses a hyperthermia apparatus including a heat exchanger to a temperature between 42 and 43.9 degrees C (col 4, lines 8-16, 43-45 is in between the range), and the core body temperature at 41-42.5 (col 11, lines 18-20).
Fausset does not teach one or more venting modules coupled to the fluid flow path configured to receive the blood heated by the one or more heat exchangers and to remove carbon dioxide from atleast a portion of the heated blood and the core body temperature is measured at the bladder. Exemplary reference Carson (US 20030163183)demonstrates it is common knowledge that the core body temperature is taken from many areas in the body and can be taken from the bladder.

Greenberg utilizes temperature controller to modulate the temperature to treat blood-borne disease ([0006]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with an extra heat exchanger as disclosed by Greenberg in order to treat various blood-borne diseases.
Regarding claim 54, Fausset further discloses an oxygenator (141, figure 2, col 10, lines 12-15) is incorporated into the circuit. The oxygenator adds oxygen to the blood (col 10, lines 12-15).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Fausset in view of Gellman in view of Greenberg.
Regarding claim 56, Fausset discloses a hyperthermia apparatus including a heat exchanger to a temperature in the range of 42 to 45 Celsius (col 4, lines 8-16, 43-45 is in between the range), and the core body temperature at 41-42.5 (col 11, lines 18-20).
Fausset does not teach one or more venting modules coupled to the fluid flow path to remove carbon dioxide from at least a portion of the blood, wherein the one or more venting modules are configured for the blood to flow through the one or more venting modules at a rate of 4-7 liters per minute, and the core body temperature is measured at the bladder. Exemplary reference Carson (US 20030163183)demonstrates it is common knowledge that the core body temperature is taken from many areas in the body and can be taken from the bladder. Fausset further teaches a positive displacement pump (29, figure 1, col 3, line 66) but do not teach the pump that moves the fluid flow path at a collective rate of at least 4 liters per minute.

Gellman utilizes the pump to move fluid at a desired rate through the system with minimal blood trauma and reliability ([0046]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the pump of Gellman that can operate at 0-10 liters/minute in order to move fluid reliably through the system at a desired rate.
Greenberg discloses an extracorporeal system in the same field of endeavor as the Applicant. Greenberg teaches a temperature controller (figure 1, temperature controller, [0086]) that is placed before a venting module (environmental module including carbon dioxide module figure 1, [0113]) in the fluid path configured to remove carbon dioxide from atleast a portion of the heated blood ([0113]). Since the placement of the heat exchanger is before the venting module, then the blood will be heated prior to reaching the carbon dioxide module. 
Greenberg utilizes temperature controller to modulate the temperature to treat blood-borne disease ([0006]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with an extra heat exchanger as disclosed by Greenberg in order to treat various blood-borne diseases.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Fausset in view of Gellman in view of Greenberg further in view of Wrazel.
Regarding claim 57, Fausset does not teach the removing carbon dioxide comprises causing the blood to flow across one side of the filter while passing a fluid over an opposite side of the filter. 
Wrazel discloses a heat exchanger system in the same field of endeavor as the Applicant. Wrazel further teaches by causing the blood to flow across one side of a filter (215) 
Wrazel uses a dialyzer to transfer substances in and out of the blood ([0170]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify the device of Fausset with the dialyzer of Wrazel to alleviate carbon dioxide and move gas away from the blood in order to introduce oxygen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KAI H WENG/Examiner, Art Unit 3781